Opinion,
Mb. Justice Mitchell :
The learned master and court below gave too wide a scope to the proviso of the act of May 25, 1878, P. L. 149, in holding that the word “ already ” referred to the time of the filing of the bill. The act was intended to provide a remedy for cases of formal defects in certificates of acknowledgment of deeds, *295mortgages, etc. Such acknowledgments, especially where, as in the present case, they relate to married women, are extremely technical; and yet, under the impulse of business convenience, the power of taking them has been enlarged from time to time; so that it is now committed to large classes of unlearned persons, not merely justices of the peace, but notaries, commissioners, etc. The general policy of the law requires that the presumption of absolute accuracy shall attach to such official certificates. The safety of all parties dealing with titles to land, etc., necessitates such a rule. Yet cases of accident, arising from ignorance or carelessness, might entail great hardship ; and it was to remedy such cases, in a due and orderly manner, without unnecessary interference with the general rule of conclusive presumption of verity, that the statute was passed. This being its purpose, there was no good reason why any eases should be excluded from its operation, except the wise general legislative exception of pending actions, and we are of opinion that that is all the proviso intends. That is the primary grammatical meaning of the word “ already ” in the sentence as it stands. It refers to present, not to future, time, which would have been naturally and clearly expressed by the phrase, “ where suits shall have been commenced,” etc. There is certainly nothing in the language used to indicate that the legislature meant that the remedial act should or should not apply to future suits, according to the result of a race between a fraudulent grantor and an unwary grantee for the courthouse door. The present case is clearly within the statute.
Under the second section of the act the remedy to any j>arty in interest is by bill in equity. The provision is brief and general, and we see no reason why it should not be held to carry with it the usual attributes of equitable remedies, among the most important of which is that the court shall have before it and determine the rights of all parties in interest. Any other construction might result in the establishment of a valid certificate for one party, and an adverse verdict on the same certificate in the same hands, when challenged by a different claimant. Such a result would be a reproach to the- law. The learned court was therefore right in holding that McCarrell, the present claimant under the second lease from the Douglasses, was a proper party to the bill. But we think the *296court should have allowed him to be added as a defendant* especially in view of the circumstances showing bis knowledge of the proceedings. Whether he is in position to claim as a purchaser without notice, or to defend on his assignor’s title * or, whether he has estopped himself in any way during these proceedings, are questions that were suggested in the argument, but do not arise in the present state of the case, and on them we express no opinion.
Decree reversed, and bill reinstated, with directions to allow complainants to amend by the addition of any other parties in interest, and for further proceedings in accordance with law; the costs of this appeal to be paid by the appellees.